         Case 1:19-cv-03186-AJN Document 70
                                         61 Filed 09/30/20
                                                  11/01/19 Page 1 of 23




Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com                                  9/30/20
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Allstar Marketing Group, LLC

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 ALLSTAR MARKETING GROUP, LLC,

 Plaintiff

 v.
                                                       CIVIL ACTION No.
 178623, 332211, 987987, 2GOODS, AADWER, ALL            19-cv-3186 (AJN)
 DELIGHT BUYING, ALLYOU898, AOYUN,
 BANANAPINK,        BEAMAZING,     BOAYDEAL,            [PROPOSED]
 BRUCE MARTIN, BUGUIZU, CAIBINGBING8888,              FINAL DEFAULT
 CAIYONGBING,                CALFELEPHANTLL,          JUDGMENT AND
 CHENLIQUN,       CHINA    LONG,    CITY  US,      PERMANENT INJUNCTION
 COCOYAYA,                    DAYDAYUP_2016,              ORDER
 DIANSHANGREN,          DINGDOUXIANYANG310,
 DOUDOUFENG,           EARRING       JEWELRY,
 ESAFAMEMUG,        E-SHOPPINGW,     EWQ568G,
 EYUANSEVEN, FANFE363, FANGLINSTORE,
 FANTING258,                    FASHION-LINA,
 FD35DFH+6DFDF+0230,            FEELINGYANG,
 FEITIANDUNDI,       FRANKLINXUPING,     FXD
 STORE, GIDEON, GLORIA118, GOOD PRODUCTS
 GLOBAL TRADING FACTORY, GRACE SKY
 FASHION JEWELRY, GUANGZHOU JINBO
 CO.,LTD., HANG MEO, HAROLD'S POUNDSHOP,
 HASTRA, HEE HEE HEE, HEMINGFENG19,
 HIGHLIGHTRAY, HJDSMY, HONGWU1, HOPE
      Case 1:19-cv-03186-AJN Document 70
                                      61 Filed 09/30/20
                                               11/01/19 Page 2 of 23




INTERNATIONAL CO. LTD, HOUSEBABY,
HUANGSHIXIU718,                 HUICHENLIAN,
HUIHUILOVE, HUYIDAMEINV, JACKZHULI,
JEWELS       BY     KSB,      JIANGHUIRONG,
JIEKEXUN1314, JING1098345, JINGJINGZHAI,
JIUDINGKAIFANGJI095,     JJESHOP,     JUSTICE,
KEHUWUYANG23,         LALALALA456,        LB5,
LCUKYCKP001,      LEIOYONG,      LELE_VICKY,
LFYAN83,     LHYAN,     LIAIYING     YELLOW,
LIANGFENGQIN, LIFE IS BEAUT, LIGHT GUIDE,
LILI00, LILIGE-WARMDRESS, LILINYUAN, LIU
YUEZHU,        LIULIUMEI886,        LIUSUKAI,
LIUXHANGLE, LIXIAOJUN8, LIXIAOXIAZIZAI,
LIXINZHAO,                   LIZHIKANG5012S,
LIZHUOHANG4655,            LOMO          HXH,
LONGLABORINSURANCESHOP, LOUIS KAI,
LOVELY           QUEEN,          LSSTORE1866,
LUCKYRANRAN86, LUCY JELWERY WORLD
168888, LUYUA, MALEDERY, MARYULLGOT,
MEI     MEI    SINGLE     PRODUCT      SHOES,
MEILIGOUWU8899, MEIZIJIN, METIYUYANG,
MEYUYANGFAN,          MIFFLY,       MIQIUJIU,
MOYUHANDIANSHANG, OWSKY, PANGHUN,
PANGMMSHANGSHANGCLOTHINGSTORE,
PDFAFA,     QINGTENG     STORE,    QKHH1223,
QQ3506096823,      RAINBOW         COLOURED
JEWELLERY, RES, SCLM LTD,., SDWEQ,
SHANGHAIWANNANWANGLUOKEJIYOUXIAN
GONGSI,     SHANXI     RED    WINE     STORE,
SHENMINGXING, SHENZHEN MERCURY E-
COMMERCE CO., LTD, SHENZHENYIWUKEJI,
SHIDAITAOCI,     SHIJIANGBO66,     SHIJIUAGE,
SINCERE YO, SINEDY, SMILE ANGEL BOY,
SOME DREAMS OF YOUTH, STORE AVAILABLE,
SUNZHENGJIAN, SUPER_JACKSON, THE CHARM
OF     WOMEN'S      FASHION,      THERWARD,
TIANTIANLE918,           TINGTINGXU0377916,
TONGJIANFENG,              TUOTIANWANGJIN,
TWOFISHSTORE, VEGETA, VOYAGEO, WANG'S
00 STORE, WANGYANG127, WANGYUEYAO,
WEI0033, WENAS88, WENJISTORE, WJANX, WU
XIAO YING, WUYUDEXINGFU12, XCVBFDG,
XIANGNIYUY, XIAOTIAN_ZHAN, XIELEPY,
XIEZHUJUN, XING RAN TRADING, XIU XIU
WOLF'S LEATHER SHOES, XUEMINGZHANG,
XUYAYING,       YADANA,       YANFEICAI2018,
       Case 1:19-cv-03186-AJN Document 70
                                       61 Filed 09/30/20
                                                11/01/19 Page 3 of 23




YANGBAOBAO2017,            YANGJIQING,
YANGZIYIFEI,             YANXINGXING,
YIWUDANAOKEJI, YOUHAIHUA, YOUIYUI2,
YUBINGYANGFEI, YUYANGFANYU, ZELLY04,
ZENGGUOWEI,          ZHANGHUANSTORE,
ZHANGRUOFEI, ZHIFENG2017, ZHOU YI YI,
ZHOUJUANJUAN8,            ZHOUMEI0622,
ZHULINCHAO1988, ZHUOTE, ZHUZHUXIA22,
ZIQIUYISHE, ZMDPHSNHYW, ZNGKE, ZWJ001
and ZYOUNG,

Defendants
        Case 1:19-cv-03186-AJN Document 70
                                        61 Filed 09/30/20
                                                 11/01/19 Page 4 of 23




                                     GLOSSARY

      Term                                  Definition                              Docket Entry
                                                                                      Number
Plaintiff or      Allstar Marketing Group, LLC                                          N/A
Allstar
Defendants        178623, 332211, 987987, 2goods, aadwer, All Delight                   N/A
                  Buying, Allyou898, aoyun, bananapink, BeAmazing,
                  boaydeal, Bruce Martin, buguizu, caibingbing8888,
                  caiyongbing, calfelephantLL, chenliqun, china long, City us,
                  cocoyaya,             daydayup_2016,             dianshangren,
                  Dingdouxianyang310, DoudouFeng, Earring Jewelry,
                  esafamemug, E-shoppingw, EWQ568g, EyuanSeven,
                  fanfe363,      fanglinstore,     fanting258,      fashion-lina,
                  fd35dfh+6dfdf+0230,           feelingyang,        feitiandundi,
                  franklinxuping, Fxd store, Gideon, gloria118, Good Products
                  Global Trading factory, grace sky fashion jewelry,
                  GuangZhou JinBo Co.,Ltd., Hang Meo, Harold's Poundshop,
                  Hastra, Hee hee hee, hemingfeng19, HighlightRay, HJDsmy,
                  hongwu1, Hope International Co. ltd, Housebaby,
                  huangshixiu718, huichenlian, huihuilove, huyidameinv,
                  jackzhuli, Jewels by KSB, jianghuirong, jiekexun1314,
                  jing1098345, JingJingzhai, jiudingKAIFANGJI095, jjeshop,
                  justice, kehuwuyang23, lalalala456, lb5, lcukyckp001,
                  leioyong, lele_vicky, lfyan83, lhyan, liaiying yellow,
                  liangfengqin, Life is Beaut, Light Guide, LIli00, Lilige-
                  warmdress, lilinyuan, liu yuezhu, liuliumei886, liusukai,
                  liuxhangle,      lixiaojun8,     lixiaoxiazizai,     lixinzhao,
                  lizhikang5012s,        lizhuohang4655,       LOMO          hxh,
                  Longlaborinsuranceshop, Louis kai, Lovely Queen,
                  lsstore1866, luckyranran86, Lucy Jelwery World 168888,
                  luyua, maledery, Maryullgot, Mei Mei single product shoes,
                  meiligouwu8899, Meizijin, metiyuyang, Meyuyangfan,
                  miffly, miqiujiu, moyuhandianshang, OWSKY, panghun,
                  pangmmshangshangclothingstore, pdfafa, QingTeng Store,
                  qkhh1223, qq3506096823, Rainbow coloured jewellery, res,
                  SCLM                         LTD,.,                     sdweq,
                  shanghaiwannanwangluokejiyouxiangongsi, Shanxi red wine
                  store, shenmingxing, Shenzhen Mercury E-Commerce Co.,
                  Ltd, shenzhenyiwukeji, shidaitaoci, shijiangbo66, shijiuage,
                  Sincere Yo, SINEDY, smile angel boy, some dreams of youth,
                  store available, Sunzhengjian, Super_Jackson, The charm of
                  women's fashion, therward, tiantianle918, tingtingxu0377916,
                  Tongjianfeng, tuotianwangjin, TwoFishStore, VEGETA,
                  VoyageO, Wang's 00 Store, wangyang127, wangyueyao,
                  wei0033, wenas88, wenjistore, wjanx, Wu Xiao Ying,

                                            i
       Case 1:19-cv-03186-AJN Document 70
                                       61 Filed 09/30/20
                                                11/01/19 Page 5 of 23




                 wuyudexingfu12, xcvbfdg, XIANGNIYUY, xiaotian_zhan,
                 xielepy, xiezhujun, Xing Ran Trading, Xiu Xiu wolf's leather
                 shoes, xuemingzhang, xuyaying, yadana, yanfeicai2018,
                 Yangbaobao2017, yangjiqing, yangziyifei, yanxingxing,
                 yiwudanaokeji, youhaihua, youiyui2, yubingyangfei,
                 yuyangfanyu, ZELLY04, zengguowei, zhanghuanstore,
                 zhangruofei, zhifeng2017, ZHOU YI YI, zhoujuanjuan8,
                 zhoumei0622, zhulinchao1988, ZHUOTE, zhuzhuxia22,
                 ziqiuyishe, zmdphsnhyw, zngke, ZWJ001 and ZYoung

Defaulting       178623, 987987, 2goods, aadwer, BeAmazing, Bruce Martin,            N/A
Defendants       caibingbing8888, caiyongbing, DoudouFeng, Earring
                 Jewelry, esafamemug, EWQ568g, EyuanSeven, fanfe363,
                 fashion-lina, fd35dfh+6dfdf+0230, feelingyang, feitiandundi,
                 franklinxuping, Fxd store, Gideon, Hastra, Hee hee hee,
                 hemingfeng19, HighlightRay, HJDsmy, hongwu1, Hope
                 International Co. td, huichenlian, huyidameinv, by KSB,
                 jiekexun1314, JingJingzhai, jiudingKAIFANGJI095, jjeshop,
                 kehuwuyang23, lalalala456, lb5, cukyckp001, lele_vicky,
                 lfyan83, lhyan, liaiying yellow, LIli00, Lilige-warmdress,
                 lilinyuan, lixiaojun8, LOMO hxh, Lucy Jelwery World
                 168888, luyua, maledery, meiligouwu8899, Meizijin,
                 metiyuyang, Meyuyangfan, miqiujiu, moyuhandianshang,
                 OWSKY, panghun, pdfafa, qkhh1223, qq3506096823, res,
                 sdweq,     Shanxi     red    wine     store,     shenmingxing,
                 shenzhenyiwukeji, shidaitaoci, shijiangbo66, shijiuage,
                 Sincere Yo, some dreams of youth, store available,
                 Sunzhengjian, The charm of women's fashion, tiantianle918,
                 Tongjianfeng, TwoFishStore, VEGETA, Wang's 00 Store,
                 wangyang127, wenas88, wenjistore, wjanx, wuyudexingfu12,
                 xcvbfdg,      XIANGNIYUY,          xiaotian_zhan,       xielepy,
                 xuemingzhang, xuyaying, yanfeicai2018, Yangbaobao2017,
                 yangjiqing, yangziyifei, yanxingxing, yiwudanaokeji,
                 youiyui2,     yubingyangfei,     yuyangfanyu,        ZELLY04,
                 zhanghuanstore,      ZHOU       YI     YI,      zhoujuanjuan8,
                 zhulinchao1988, ZHUOTE, zhuzhuxia22 and ZWJ001
Wish             A San Francisco, California-based, online marketplace and e-        N/A
                 commerce platform located at Wish.com, which is owned by
                 ContextLogic, Inc., that allows manufacturers and other third-
                 party merchants, like Defendants, to advertise, distribute, offer
                 for sale, sell and ship their retail products, which, upon
                 information and belief, primarily originate from China,
                 directly to consumers worldwide and specifically to
                 consumers residing in the U.S., including New York
Sealing Order    Order to Seal File entered on April 10, 2019                         1
Complaint        Plaintiff’s Complaint filed on April 10, 2019                        8

                                           ii
       Case 1:19-cv-03186-AJN Document 70
                                       61 Filed 09/30/20
                                                11/01/19 Page 6 of 23




Application      Plaintiff’s ex parte application for: 1) a temporary restraining    16-20
                 order; 2) order restraining Merchant Storefronts (as defined
                 infra) and Defendants’ Assets (as defined infra) with the
                 Financial Institutions (as defined infra); 3) order to show
                 cause why a preliminary injunction should not issue; 4) an
                 order authorizing alternative service by electronic means and
                 5) an order authorizing expedited discovery filed April 10,
                 2019
Arnaiz Dec.      Declaration of Jessica Arnaiz in Support of Plaintiff’s              18
                 Application
De Marco Dec.    Declaration of Jennifer De Marco in Support of Plaintiff’s           20
                 Application
Scully Dec.      Declaration of Brieanne Scully in Support of Plaintiff’s             19
                 Application
TRO              1) Temporary Restraining Order; 2) Order Restraining                 22
                 Merchant Storefronts and Defendants’ Assets with the
                 Financial Institutions; 3) Order to Show Cause Why a
                 Preliminary Injunction Should Not Issue; 4) Order
                 Authorizing Alternative Service by Electronic Means and 5)
                 Order Authorizing Expedited Discovery entered on April 26,
                 2019
PI Show Cause    April 19, 2019 hearing to show cause why a preliminary              N/A
Hearing          injunction should not issue.
PI Order         April 24, 2019 Preliminary Injunction Order                          7
User Accounts    Any and all websites and any and all accounts with online           N/A
                 marketplace platforms such as Wish, as well as any and all as
                 yet undiscovered accounts with additional online marketplace
                 platforms held by or associated with Defendants, their
                 respective officers, employees, agents, servants and all
                 persons in active concert or participation with any of them
Merchant         Any and all User Accounts through which Defendants, their           N/A
Storefronts      respective officers, employees, agents, servants and all
                 persons in active concert or participation with any of them
                 operate storefronts to manufacture, import, export, advertise,
                 market, promote, distribute, display, offer for sale, sell and/or
                 otherwise deal in products, including Counterfeit Products,
                 which are held by or associated with Defendants, their
                 respective officers, employees, agents, servants and all
                 persons in active concert or participation with any of them
MagicBax         Earring backs that keep earrings in a perfect position all day      N/A
Products         long, which are perfect for bad piercings, stretched lobes and
                 heavy earrings




                                           iii
       Case 1:19-cv-03186-AJN Document 70
                                       61 Filed 09/30/20
                                                11/01/19 Page 7 of 23




MagicBax Mark        U.S. Trademark Registration No. 5,587,958                 for   N/A
                     “MAGICBAX” for a variety of goods in Class 14

MagicBax Works       U.S. Copyright Reg. VA 2-084-386, covering the MagicBax         N/A
                     Retail Packaging (2017), U.S. Copyright Reg. VA 2-081-633,
                     covering the MagicBax Instruction Manual, U.S. Copyright
                     Reg. VA 2-081-623, covering the MagicBax Website
                     (MagicBax.com), U.S. Copyright Reg. PA 2-069-686,
                     covering the MagicBax Commercial
Counterfeit          Products bearing or used in connection with the MagicBax        N/A
Products             Mark and/or MagicBax Works, and/or products in packaging
                     and/or containing labels and/or hang tags bearing the
                     MagicBax Mark and/or MagicBax Works, and/or bearing or
                     used in connection with marks and/or artwork that are
                     confusingly or substantially similar to the MagicBax Mark
                     and/or MagicBax Works and/or products that are identical or
                     confusingly or substantially similar to the MagicBax Products
Infringing           Defendants’ listings for Counterfeit Products                   N/A
Listings
Defendants’        Any and all money, securities or other property or assets of      N/A
Assets             Defendants (whether said assets are located in the U.S. or
                   abroad)
Defendants’        Any and all financial accounts associated with or utilized by     N/A
Financial          any Defendants or any Defendants’ User Accounts or
Accounts           Merchant Storefront(s) (whether said account is located in the
                   U.S. or abroad)
Financial          Any banks, financial institutions, credit card companies and      N/A
Institutions       payment processing agencies, such as ContextLogic, PayPal
                   Inc. (“PayPal”), Payoneer Inc. (“Payoneer”), PingPong Global
                   Solutions, Inc. (“PingPong”) and other companies or agencies
                   that engage in the processing or transfer of money and/or real
                   or personal property of Defendants
Third        Party Online marketplace platforms, including, without limitation,      N/A
Service Providers those owned and operated, directly or indirectly, by
                   ContextLogic, such as Wish, as well as any and all as yet
                   undiscovered online marketplace platforms and/or entities
                   through which Defendants, their respective officers,
                   employees, agents, servants and all persons in active concert
                   or participation with any of them manufacture, import, export,
                   advertise, market, promote, distribute, offer for sale, sell
                   and/or otherwise deal in Counterfeit Products which are
                   hereinafter identified as a result of any order entered in this
                   action, or otherwise
Defendants’        Defendants’ Assets from Defendants’ Financial Accounts that       N/A
Frozen Assets      were and/or are attached and frozen or restrained pursuant to
                   the TRO and/or PI Order, or which are attached and frozen or

                                             iv
       Case 1:19-cv-03186-AJN Document 70
                                       61 Filed 09/30/20
                                                11/01/19 Page 8 of 23




                    restrained pursuant to any future order entered by the Court in
                    this Action
Plaintiff’s Motion Plaintiff’s Motion for Default Judgment and a Permanent            TBD
for         Default Injunction Against Defaulting Defendants filed on November
Judgment            1, 2019
Scully Aff.         Affidavit by Brieanne Scully in Support of Plaintiff’s Motion     TBD
                    for Default Judgment




                                              v
          Case 1:19-cv-03186-AJN Document 70
                                          61 Filed 09/30/20
                                                   11/01/19 Page 9 of 23




        This matter comes before the Court by motion filed by Plaintiff for the entry of final

judgment and permanent injunction by default against Defaulting Defendants for Defaulting

Defendants’ trademark infringement, trademark counterfeiting, false designation of origin, passing

off and unfair competition, copyright infringement and related state and common law claims

arising out of Defaulting Defendants’ unauthorized use of Plaintiff’s MagicBax Mark and

MagicBax Works, without limitation, in their manufacturing, importing, exporting, advertising,

marketing, promoting, distributing, displaying or offering for sale and/or selling and/or sale of

Counterfeit Products.1

        The Court, having considered the Memorandum of Law and Affidavit of Brieanne Scully

in support of Plaintiff’s Motion for Default Judgment and a Permanent Injunction Against

Defaulting Defendants, the Certificate of Service of the Summons and Complaint, the Certificate

of the Clerk of the Court stating that no answer has been filed in the instant action, and upon all

other pleadings and papers on file in this action, it is hereby ORDERED, ADJUDGED AND

DECREED as follows:

                                I.    Defaulting Defendants’ Liability

1) Judgment is granted in favor of Plaintiff on all claims properly plead against Defaulting

    Defendants in the Complaint;

                                        II.    Damages Awards

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that because it would serve

    both the compensatory and punitive purposes of the Lanham Act’s prohibitions on willful

    infringement, and because Plaintiff has sufficiently set forth the basis for the statutory damages

    award requested in its Memorandum of Law in Support of its Motion for Default Judgment,


1
 Where a defined term is referenced herein and not defined herein, the defined term should be understood as it is
defined in the Glossary.

                                                       1
    Case 1:19-cv-03186-AJN Document 70
                                    61 Filed 09/30/20
                                             11/01/19 Page 10 of 23




the Court finds such an award to be reasonable and Plaintiff is awarded individual statutory

damages against each of the Defaulting Defendants pursuant to Section 15 U.S.C. § 1117(c)

of the Lanham Act (“Defaulting Defendants’ Individual Damages Award”), for a total of Six

Million Seven Hundred Fifty Thousand Dollars ($6,750,000.00), plus post-judgment interest,

as follows:

              DEFAULTING DEFENDANT             STATUTORY DAMAGES


              987987                           $50,000.00


              2goods                           $50,000.00


              aadwer                           $50,000.00


              Bruce Martin                     $50,000.00


              caiyongbing                      $50,000.00


              Earring Jewelry                  $50,000.00
                                                                                    $25,000
              EWQ568g                          $50,000.00


              EyuanSeven                       $50,000.00


              fanfe363                         $50,000.00


              fashion-lina                     $50,000.00


              fd35dfh+6dfdf+0230               $50,000.00


              feelingyang                      $50,000.00




                                           2
Case 1:19-cv-03186-AJN Document 70
                                61 Filed 09/30/20
                                         11/01/19 Page 11 of 23




     feitiandundi                  $50,000.00


     franklinxuping                $50,000.00


     Fxd store                     $50,000.00


     Hee hee hee                   $50,000.00


     hemingfeng19                  $50,000.00


     HighlightRay                  $50,000.00


     HJDsmy                        $50,000.00


     huichenlian                   $50,000.00


     Jewels by KSB                 $50,000.00                     $25,000


     JingJingzhai                  $50,000.00


     jjeshop                       $50,000.00


     kehuwuyang23                  $50,000.00


     lalalala456                   $50,000.00


     lb5                           $50,000.00


     lcukyckp001                   $50,000.00


     lele_vicky                    $50,000.00


     lfyan83                       $50,000.00




                               3
Case 1:19-cv-03186-AJN Document 70
                                61 Filed 09/30/20
                                         11/01/19 Page 12 of 23




     LIli00                        $50,000.00


     Lilige-warmdress              $50,000.00


     lixiaojun8                    $50,000.00


     LOMO hxh                      $50,000.00


     luyua                         $50,000.00


     maledery                      $50,000.00


     meiligouwu8899                $50,000.00


     Meyuyangfan                   $50,000.00


     moyuhandianshang              $50,000.00
                                                                  $25,000
     OWSKY                         $50,000.00


     pdfafa                        $50,000.00


     qkhh1223                      $50,000.00


     res                           $50,000.00


     sdweq                         $50,000.00


     Shanxi red wine store         $50,000.00


     shenzhenyiwukeji              $50,000.00


     shidaitaoci                   $50,000.00




                               4
Case 1:19-cv-03186-AJN Document 70
                                61 Filed 09/30/20
                                         11/01/19 Page 13 of 23




     shijiangbo66                       $50,000.00


     some dreams of youth               $50,000.00


     The charm of women's fashion       $50,000.00


     tiantianle918                      $50,000.00


     wangyang127                        $50,000.00


     wenas88                            $50,000.00


     wenjistore                         $50,000.00


     wjanx                              $50,000.00


     wuyudexingfu12                     $50,000.00                $25,000


     XIANGNIYUY                         $50,000.00


     xiaotian_zhan                      $50,000.00


     xielepy                            $50,000.00


     xuemingzhang                       $50,000.00


     Yangbaobao2017                     $50,000.00


     yangjiqing                         $50,000.00


     yangziyifei                        $50,000.00


     yiwudanaokeji                      $50,000.00




                                    5
Case 1:19-cv-03186-AJN Document 70
                                61 Filed 09/30/20
                                         11/01/19 Page 14 of 23




     yubingyangfei                   $50,000.00


     yuyangfanyu                     $50,000.00


     ZELLY04                         $50,000.00


     ZHOU YI YI                      $50,000.00


     zhulinchao1988                  $50,000.00


     ZHUOTE                          $50,000.00


     zhuzhuxia22                     $50,000.00


     178623                          $50,000.00

                                                                  $25,000
     DoudouFeng                      $50,000.00


     Hastra                          $50,000.00


     huyidameinv                     $50,000.00


     Lucy Jelwery World 168888       $50,000.00


     Sunzhengjian                    $50,000.00


     Tongjianfeng                    $50,000.00


     VEGETA                          $50,000.00


     yanxingxing                     $50,000.00


     store available                 $50,000.00




                                 6
Case 1:19-cv-03186-AJN Document 70
                                61 Filed 09/30/20
                                         11/01/19 Page 15 of 23




     justice                          $50,000.00


     lhyan                            $50,000.00


     metiyuyang                       $50,000.00


     youiyui2                         $50,000.00


     Meizijin                         $50,000.00
                                                                  $25,000
     panghun                          $50,000.00


     zhanghuanstore                   $50,000.00


     qq3506096823                     $50,000.00


     xuyaying                         $50,000.00


     shijiuage                        $50,000.00


     Gideon                           $50,000.00


     lilinyuan                        $50,000.00


     BeAmazing                        $50,000.00


     Sincere Yo                       $50,000.00


     Wang's 00 Store                  $50,000.00


     caibingbing8888                  $50,000.00


     Hope International Co. ltd       $75,000.00




                                  7
      Case 1:19-cv-03186-AJN Document 70
                                      61 Filed 09/30/20
                                               11/01/19 Page 16 of 23




              yanfeicai2018                         $75,000.00


              jiudingKAIFANGJI095                   $75,000.00


              jiekexun1314                          $75,000.00


              hongwu1                               $75,000.00


              xcvbfdg                               $75,000.00


               zhoujuanjuan8                        $100,000.00


              shenmingxing                          $200,000.00


              liaiying yellow                       $200,000.00


              miqiujiu                              $250,000.00


              ZWJ001                                $250,000.00


              esafamemug                            $250,000.00


              TwoFishStore                          $250,000.00




                                  III.   Permanent Injunction

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that Defaulting Defendants,

  their respective officers, agents, servants, employees, successors and assigns and all persons

  acting in concert with or under the direction of Defaulting Defendants (regardless of whether

  located in the United States or abroad), who receive actual notice of this Order are permanently

  enjoined and restrained from:



                                               8
Case 1:19-cv-03186-AJN Document 70
                                61 Filed 09/30/20
                                         11/01/19 Page 17 of 23




A. manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

   displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products

   or any other products bearing the MagicBax Mark and/or marks that are confusingly

   similar to, identical to and constitute a counterfeiting and/or infringement of the

   MagicBax Mark and/or incorporating the MagicBax Works and/or artwork that is

   substantially similar to, identical to and constitute infringement of the MagicBax

   Works;

B. directly or indirectly infringing in any manner any of Plaintiff’s MagicBax Mark and

   MagicBax Works;

C. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s

   MagicBax Mark and MagicBax Works to identify any goods or services not authorized

   by Plaintiff;

D. using any of Plaintiff’s MagicBax Mark and MagicBax Works, or any other marks or

   artwork that are confusingly or substantially similar to the MagicBax Mark and

   MagicBax Works on or in connection with the manufacturing, importing, exporting,

   advertising, marketing, promoting, distributing, displaying, offering for sale, selling

   and/or otherwise dealing in the Counterfeit Products;

E. using any false designation of origin or false description, or engaging in any action

   which is likely to cause confusion, cause mistake and/or to deceive members of the

   trade and/or the public as to the affiliation, connection or association of any product

   manufactured, imported, exported, advertised, marketed, promoted, distributed,

   displayed, offered for sale or sold by Defaulting Defendants with Plaintiff, and/or as to

   the origin, sponsorship or approval of any product manufactured, imported, exported,



                                         9
        Case 1:19-cv-03186-AJN Document 70
                                        61 Filed 09/30/20
                                                 11/01/19 Page 18 of 23




           advertised, marketed, promoted, distributed, displayed, offered for sale or sold by

           Defaulting Defendants and Defaulting Defendants’ commercial activities by Plaintiff;

       F. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with: (i) Counterfeit Products; (ii) any computer files, data,

           business records, documents or any other records or evidence relating to:

               i. Defaulting Defendants’ User Accounts and/or Merchant Storefronts;

               ii. Defaulting Defendants’ Assets; and

               iii. the manufacture, importation, exportation, advertising, marketing, promotion,

                   distribution, display, offering for sale and/or sale of Counterfeit Products by

                   Defaulting Defendants and by their respective officers, employees, agents,

                   servants and all persons in active concert or participation with any of them; and

       G. effecting assignments or transfers, forming new entities or associations, or creating

           and/or utilizing any other platform, User Accounts, Merchant Storefronts or any other

           means of importation, exportation, advertising, marketing, promotion, distribution,

           display, offering for sale and/or sale of Counterfeit Products for the purposes of

           circumventing or otherwise avoiding the prohibitions set forth in this Order.

2)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defaulting Defendants

     must deliver up for destruction to Plaintiff any and all Counterfeit Products and any and all

     packaging, labels, tags, advertising and promotional materials and any other materials in the

     possession, custody or control of Defaulting Defendants that infringe any of Plaintiff’s

     trademarks, copyrights or other rights including, without limitation, the MagicBax Mark and

     MagicBax Works, or bear any marks or artwork that are confusingly or substantially similar

     to the MagicBax Mark and MagicBax Works pursuant to 15 U.S.C. § 1118;



                                                 10
         Case 1:19-cv-03186-AJN Document 70
                                         61 Filed 09/30/20
                                                  11/01/19 Page 19 of 23




3)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers and Financial Institutions are permanently enjoined and restrained from:

        A. secreting, concealing, transferring, disposing of, withdrawing, encumbering or paying

            any of the Defaulting Defendants’ Frozen Assets from or to Defaulting Defendants’

            Financial Accounts until further ordered by this Court;

        B. secreting, concealing, destroying, altering, selling off, transferring or otherwise

            disposing of and/or dealing with any computer files, data, business records, documents

            or any other records or evidence relating to Defaulting Defendants’ Frozen Assets and

            Defaulting Defendants’ Financial Accounts;

        C. knowingly instructing, aiding or abetting any other person or business entity in

             engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

             and III(3)(A) through III(3)(B) above through III(4)(A) below.

4)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers are permanently enjoined and restrained from:

        A. providing services to Defaulting Defendants and Defaulting Defendants’ User

            Accounts and Merchant Storefronts, including, without limitation, continued operation

            of Defaulting Defendants’ User Accounts and Merchant Storefronts; and

        B. knowingly instructing, aiding or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

            and III(3)(A) through III(3)(B) above through III(4)(A) above.

                 IV.    Post-Judgment Asset Transfer and Asset Freeze Order

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rules

     64 and/or 69 of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a), Article 52 of New



                                                 11
      Case 1:19-cv-03186-AJN Document 70
                                      61 Filed 09/30/20
                                               11/01/19 Page 20 of 23




  York State’s Civil Practice Law and this Court’s inherent equitable powers to issue remedies

  ancillary to its authority to provide final relief, and given the difficulties Plaintiff would have

  enforcing this Order, Defaulting Defendants’ Frozen Assets from Defaulting Defendants’

  Frozen Accounts, are, to the extent that a given Defaulting Defendant’s Frozen Assets equal

  Defaulting Defendants’ Individual Damages Award, hereby released and transferred to

  Plaintiff as full satisfaction of Defaulting Defendants’ Individual Damages Award for that

  Defaulting Defendant, and those Defaulting Defendant’s Frozen Assets shall be transferred by

  the Financial Institutions to Plaintiff through Plaintiff’s counsel within twenty (20) business

  days following the service of this Order, and upon receipt by Plaintiff’s counsel of such

  Defaulting Defendant’s Frozen Assets in full satisfaction of Defaulting Defendants’ Individual

  Damages Award, the Financial Institution(s) holding that Defaulting Defendant’s Frozen

  Assets and Defaulting Defendants’ Frozen Accounts may unfreeze that Defaulting Defendant’s

  Frozen Assets and Defaulting Defendant’s Frozen Accounts. To the extent that a Defaulting

  Defendant’s Frozen Assets are less than Defaulting Defendants’ Individual Damages Award,

  that Defaulting Defendant’s Frozen Assets are hereby released and transferred to Plaintiff as

  partial satisfaction of Defaulting Defendants’ Individual Damages Award for that Defaulting

  Defendant and those Defaulting Defendant’s Frozen Assets shall be transferred by the

  Financial Institutions to Plaintiff through Plaintiff’s counsel within twenty (20) business days

  following the service of this Order, and

2) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rules

  64, 65 and/or 69 of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a), Article 52 of

  New York State’s Civil Practice Law and Rules and this Court’s inherent equitable powers to

  issue remedies ancillary to its authority to provide final relief, and given the difficulties



                                                12
      Case 1:19-cv-03186-AJN Document 70
                                      61 Filed 09/30/20
                                               11/01/19 Page 21 of 23




  Plaintiff would have enforcing this Order, the Court also hereby grants Plaintiff’s request for

  a post-judgment restraining order continuing the attachment of each Defaulting Defendant’s

  Frozen Assets until Plaintiff has recovered the full payment of Defaulting Defendants’

  Individual Damages Award owed to it by that Defaulting Defendant under this Order, or until

  further order of this Court; and

3) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rules

  64, 65 and/or 69 of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a), Article 52 of

  New York State’s Civil Practice Law and Rules and this Court’s inherent equitable powers to

  issue remedies ancillary to its authority to provide final relief, and given the difficulties

  Plaintiff would have enforcing this Order, until Plaintiff has recovered the full payment of

  Defaulting Defendants’ Individual Damages Award owed to them by any Defaulting

  Defendant under this Order, in the event that Plaintiff discovers new and/or additional

  Defaulting Defendants’ Assets (whether said assets are located in the U.S. or abroad) and/or

  Defaulting Defendants’ Financial Accounts (whether said account is located in the U.S. or

  abroad) (“Defaulting Defendants’ Additional Assets” and “Defaulting Defendants’ Additional

  Financial Accounts,” respectively), Plaintiff shall have the ongoing authority to serve this

  Order on any Financial Institutions controlling or otherwise holding such Defaulting

  Defendants’ Additional Assets and/or Defaulting Defendants’ Additional Financial Accounts

  (“Financial Institutions Holding Defaulting Defendants’ Additional Assets and/or Financial

  Accounts”);

     A. Upon notice of this Order, Financial Institutions Holding Defaulting Defendants’

         Additional Assets and/or Financial Accounts shall immediately locate Defaulting

         Defendants’ Additional Financial Accounts, attach and restrain such Defaulting



                                              13
        Case 1:19-cv-03186-AJN Document 70
                                        61 Filed 09/30/20
                                                 11/01/19 Page 22 of 23




             Defendants’ Additional Assets in Defaulting Defendants’ Additional Financial

             Accounts from being secreted, concealed, transferred or disposed of or withdrawn; and

       B. After twenty (20) business days following the service of this Order on Financial

             Institutions Holding Defaulting Defendants’ Additional Assets and/or Financial

             Accounts, Financial Institutions Holding Defaulting Defendants’ Additional Assets

             and/or Financial Accounts shall transfer all of Defaulting Defendants’ Additional

             Assets to Plaintiff as partial or full satisfaction of Defaulting Defendants’ Individual

             Damages Award, unless Defaulting Defendant has filed with this Court and served

             upon Plaintiff’s counsel a request that such Defaulting Defendants’ Additional Assets

             be exempted from this Order.

        V.      Order Authorizing Continued Alternative Service by Electronic Means

1) IT IS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service

   by electronic means that was ordered in the TRO and PI Order, shall be deemed effective as to

   Defendants, Financial Institutions and Third Party Service Providers through the pendency of

   this action.

                                    VI.     Miscellaneous Relief

1) Defaulting Defendants may, upon proper showing and two (2) business days written notice to

   the Court and Plaintiff’s counsel, appear and move for dissolution or modification of the

   provisions of this Order concerning the restriction or restraint of Defaulting Defendants’

   Frozen Assets, Defaulting Defendants’ Additional Assets and/or Defaulting Defendants’

   Additional Financial Accounts;




                                                  14
             Case 1:19-cv-03186-AJN Document 70
                                             61 Filed 09/30/20
                                                      11/01/19 Page 23 of 23




     2) Any failure by Defaulting Defendants to comply with the terms of this Order shall be deemed

         contempt of Court, subjecting Defaulting Defendants to contempt remedies to be determined

         by the Court, including fines and seizure of property;

     3) The Court releases the Twenty Thousand U.S. Dollar ($20,000.00) security bond that Plaintiff

         submitted in connection with the action to counsel for Plaintiff, Epstein Drangel, LLP, 60 East

         42nd Street, Suite 2520, New York, NY 10165; and

     4) This Court shall retain jurisdiction over this matter and the parties in order to construe and

         enforce this Order.



     SO ORDERED.
                                                  2020
                 30th day of ____________,
     SIGNED this _____        September    2019, at _______ __.m.


                                                          _________________________________
                                                          HON. ALISON J. NATHAN
                                                          UNITED STATES DISTRICT JUDGE




In accordance with Rule 69 of the Federal Rules of Civil
Procedure and Section 5222 of New York State's Civil
Practice Law and Rules ("CPLR"), and this Court's inherent
equitable power to issue remedies ancillary to its authority
to provide final relief, the Defendants are forbidden to
make or suffer any sale, assignment, transfer or interference
with any property in which they have an interest, except as
set forth in subdivisions (h) and (i) of Section 5222 of the
CPLR. The Court also dissolves the automatic stay imposed
by Rule 62 of the Federal Rules of Civil Procedure and
allows for immediate enforcement of the judgment.
SO ORDERED.




                                                     15
